Citation Nr: 1105624	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), or 
neuropsychological signs and symptoms due to an undiagnosed 
illness.  

2.  Whether new and material evidence has been received by VA to 
reopen a claim for service connection for headaches, to include 
as due to an undiagnosed illness.  

3.  Whether new and material evidence has been received by VA to 
reopen a claim for service connection for a sleep disorder, 
inclusive of obstructive sleep apnea, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in February 2006 by the 
VARO in Chicago, Illinois, denying claims to reopen for service 
connection for headaches and a sleep disorder.  Such matter was 
remanded to the RO via the VA's Appeals Management Center (AMC) 
in May 2010 in order to afford the Veteran his requested hearing 
before the Board, sitting at the RO, in September 2010.  A 
transcript of that proceeding is of record and it is noted that, 
following that hearing, additional documentary evidence was 
submitted by the Veteran for entry into the record, along with a 
written waiver for its initial consideration by the RO.  

The above-noted appeal has been merged with that involving the 
Veteran's claim for service connection for PTSD, as denied by 
initial RO action in November 2009.  Testimony relating thereto 
was received at the Board hearing in September 2010, and the 
Board herein expands such matter to include any acquired 
psychiatric disorders, inclusive of PTSD and a recently diagnosed 
dysthymic disorder, as well as neuropsychological signs and 
symptoms as due to an undiagnosed illness.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's 
claim identifies PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim for 
any mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or the Secretary obtains in support of the 
claim).

Claims for service connection for polycythemia due to 
sleep disorder, and for narcolepsy with cataplexy are 
reasonably raised by the record, but for which initial 
development and adjudication has to date not been 
undertaken.  Such matters are referred to the RO for 
appropriate action, including initial development and 
adjudication.  

The Board herein finds that new and material evidence has been 
received by VA to reopen previously denied claims for service 
connection for headaches and obstructive sleep apnea, and that 
the record supports entitlement to service connection for 
obstructive sleep apnea, based on that reopened claim.  The 
issues involving the Veteran's claim for service connection for 
an acquired psychiatric disorder, including PTSD, and his 
reopened claim for service connection for headaches, to include 
as due to undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via AMC.


FINDINGS OF FACT

1.  Service connection for headaches and a sleep disorder was 
previously and most recently denied by RO action in November 
2000, and following notice to the Veteran later in November 2000 
as to the denial of such claims and his appellate rights, no 
timely appeal of either denial was initiated.  

2.  Since entry of the most recent rating decision denying 
service connection for headaches and a sleep disorder, evidence 
received by VA was not previously before VA decision makers, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the previously denied claims for 
service connection.  

3.  Obstructive sleep apnea originated in service.  




CONCLUSIONS OF LAW

1.  The RO's decision of November 2000, denying most recently the 
Veteran's claims for service connection for headaches and a sleep 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2010).  

2.  Since entry of that prior decision, new and material evidence 
has been received by VA with which to reopen the previously 
denied claims for service connection for headaches and a sleep 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

3.  Obstructive sleep apnea was incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, or 38 C.F.R. § 3.103(c)(2) (2010)as to the conduct of 
the hearing on appeal, see Bryant v. Shinseki, 23 Vet. App. 488 
(2010), is obviated.

In general, decisions of the agency of original jurisdiction (the 
RO) that are not appealed within in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be evaluated 
in the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 
(2010), VA shall pay compensation in accordance with chapter 11 
of title 38, United States Code, to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011.  The term 
"qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  (1) A medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection; (3) an 
undiagnosed illness in a veteran who exhibits objective 
indications of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

Effective July 13, 2010, VA amended its adjudication regulations 
governing presumptions for certain Gulf War veterans.  Such 
revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome are 
examples of medically unexplained chronic multisymptom illnesses 
and are not an exclusive list of such illnesses.  Additionally, 
the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to 
the Secretary the authority to determine whether additional 
illnesses are "medically unexplained chronic multisymptom 
illnesses" as defined in paragraph (a)(2)(ii) so that VA 
adjudicators will have the authority to determine on a case-by-
case basis whether additional diseases meet the criteria of 
paragraph (a)(2)(ii).  These amendments are applicable to claims 
pending before VA on October 7, 2010, as well as claims filed 
with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 
(Oct. 7, 2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection for headaches and a sleep disorder was 
originally and most recently denied by RO action in November 
2000, when it was determined that the claimed disorders were not 
shown by complaints or findings throughout the Veteran's period 
of military service.  Following notice to the Veteran of the 
denial action and his appellate rights later in November 2000, no 
timely appeal was initiated, thereby rendering final the November 
2000 action.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the finality of the most recent denials of service 
connection in November 2000, the question at this juncture is 
whether new and material evidence has been received by VA to 
reopen the Veteran's previously denied claims.  This ordinarily 
necessitates a review of the evidence submitted prior to and 
subsequent to those most recent, final denials.  However, in this 
instance, notice is taken by the Board that, in addition to the 
hearing testimony at the Board hearing in September 2010, the 
record includes two medical opinions identifying the existence of 
obstructive sleep apnea and its nexus to the Veteran's period of 
military service, as well as various lay statements attesting to 
the postservice presence of the Veteran's chronic headaches.  
This documentary and testimonial evidence, the credibility of 
which, although not its weight, is to be presumed per Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 
C.F.R. § 3.156, including raising a reasonable possibility of 
substantiating the claims for service connection for headaches 
and obstructive sleep apnea.  To that extent, alone, the 
previously denied claims for direct service connection for 
headaches and for sleep apnea are reopened and it is noted that 
the Veteran's reopened claim for service connection for headaches 
is further addressed in the Remand portion of this document that 
follows.  38 U.S.C.A. § 5108.  

Turning to the question presented as to the service incurrence of 
obstructive sleep apnea, the Board notes that, despite the fact 
that service treatment records are silent as to pertinent 
complaints or findings, the Veteran offers a credible account of 
severe inservice snoring that required him to be separated from 
his fellow servicemen during sleeping hours.  That account is 
bolstered by the testimony of his spouse who reported having 
observed the Veteran's breathing difficulties, including a 
cessation of breathing at night, over the 18-year period prior to 
2010.  As well, medical records and opinions from attending VA 
and non-VA physicians are to the effect that no sleep apnea was 
present during the period from 1985 to 1989, that obstructive 
sleep apnea was diagnosed in 2000, and that the Veteran's sleep 
apnea had been present continuously from the time he was on 
active duty.  While at least a portion of the medical opinions 
advanced was based on medical and other history furnished by the 
Veteran, that history is not otherwise contradicted by the 
evidence on file.  To that end, the Board finds that the record 
reasonably supports entitlement of the Veteran to service 
connection for obstructive sleep apnea and, to that extent, 
service connection for obstructive sleep apnea is established.  


ORDER

New and material evidence having been received, the claims for 
service connection for headaches and a sleep disorder are 
reopened.

Service connection for obstructive sleep apnea is granted.  


REMAND

There remains for consideration the merits of the Veteran's 
reopened claim for service connection for headaches, to include 
as due to an undiagnosed illness, but additional development is 
advisable prior to the Board's entry of a final decision as to 
such matter.  In this regard, the Board notes that a medical 
examination and opinion are needed as to the nature and etiology 
of the Veteran's claimed headaches and the relationship of the 
Veteran's headaches and other claimed disorders to his period of 
military service.  The record reflects that a prior attempt was 
made by the RO to afford the Veteran a VA examination regarding 
his headaches, but it appears that the VA Medical Center, whose 
responsibility it was to advise the Veteran of the date and time 
of the scheduled examination, attempted to contact him at a 
former, as opposed to his then-current address.  Moreover, the 
Veteran has indicated that he did not receive notice of that 
examination and has expressed a willingness to report for any 
scheduled VA examination.  

In addition, it is noted that the RO in its development of the 
Veteran's original claim for service connection for PTSD 
unilaterally determined in November 2009 that the evidence 
furnished by the Veteran was insufficient to submit a request for 
stressor verification to the U.S. Army & Joint Service Records 
Research Center (JSRRC).  It was the RO's further determination 
that the Veteran had not been involved in combat against the 
enemy while in service and that the record otherwise failed to 
substantiate his alleged stressors involving the viewing of dead 
and sometimes dismembered bodies of enemy soldiers while in 
Kuwait or another incident in or about January 1991 in which he 
and another serviceman were driving a military vehicle at night 
without headlights to avoid disclosing their location to others 
and finding themselves lost for many hours until daybreak.  

The record also reflects that the Veteran has received counseling 
from the Vet Center in Evanston, Illinois, during 2009, and a VA 
outpatient note of March 2010 indicates entry of diagnoses of 
PTSD, with specific reference to the two claimed stressors cited 
above, and a dysthymic disorder.  

At his September 2010 hearing, the Veteran more specifically 
described his involvement during the Gulf War in 1991 as a 
transporter of heavy guns and missiles fired against the Iraqi 
Army and his part in collecting the enemy dead for transport 
elsewhere or cleanup of battle areas.  In addition, greater 
details were provided with respect to the nighttime incident in 
which he and another serviceman were lost in the desert at night, 
where they were fearful of the perils of the desert and detection 
by the enemy.  Based on the information provided by the Veteran 
at his hearing and prior thereto, efforts to attempt to verify 
the Veteran's claimed stressors are deemed necessary since they 
are potentially verifiable given this additional information. 

The Board also finds that the conduct of a VA psychiatric or 
psychological examination and the solicitation of medical 
opinions as to questions raised by the Veteran's expanded claim 
for service connection for a psychiatric disorder are necessary 
prior to final adjudication.  Remand to permit the AMC to 
undertake this development is therefore necessitated.  38 C.F.R. 
§ 19.9 (2010).  

Notice is also taken that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing required inservice stressors.  Specifically, the 
final rule amended 38 C.F.R. § 3.304(f) by redesignating current 
paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that reads as 
follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that 
the veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, 
such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

The agency of original jurisdiction has not to date been afforded 
the opportunity to adjudicate this matter under the recently 
finalized regulatory change, and remand is required to permit the 
AMC/RO to consider its impact.

Accordingly, this portion of the Veteran's appeal is REMANDED for 
the following actions:

1.  Undertake those actions necessary to 
comply with the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), including notice to the Veteran 
of what information and evidence are still 
needed to substantiate his reopened claim 
for service connection for headaches and 
his expanded claim for service connection 
for an acquired psychiatric disorder, to 
include PTSD.  Specific notice as to the 
recent change to 38 C.F.R. § 3.304(f), see 
75 Fed. Reg. 39843 (July 13, 2010), and the 
criteria for establishing service 
connection on the basis of undiagnosed 
illness for Gulf War veterans, both as to 
headaches and neuropsychological signs and 
symptoms, is necessary.  

2.  Ask the Veteran and his service 
representative for any additional 
information regarding each of his claimed 
inservice stressors leading to PTSD, to 
include the who, what, where, when, and how 
as to each specified event.  Evidence 
tending to prove the occurrence of any such 
incidents, which the Veteran should be 
advised to obtain, might include written 
statements from any fellow servicemen with 
whom the Veteran served in the Southwest 
Asia, letters written by him to others 
setting forth the details of such 
incidents, or statements from friends or 
relatives with whom he may have shared 
pertinent facts about those incidents at or 
about the time of their occurrence.  The 
Veteran and any other lay affiants are 
asked to provide as much specificity as 
possible in describing the alleged 
stressors and their knowledge of same.  

3.  Undertake whatever actions are 
necessary to verify the occurrence of the 
Veteran's claimed stressors leading to 
PTSD, including but not limited to the 
Veteran's stated involvement in the 
transport of heavy weaponry, his viewing of 
the bodies of the enemy killed in action, 
and the incident in which he and another 
serviceman were traveling at night in the 
desert and became lost.  These verification 
efforts should be undertaken through 
contact with the National Personnel Records 
Center, National Archives and Records 
Administration, the applicable service 
department, JSRRC, or all relevant 
secondary sources, as well as a search of 
unit records, unit diary records, and 
incident reports.

4.  Obtain all pertinent VA treatment or 
Vet Center records, not already on file, 
including those compiled since September 
1998 at all pertinent VA medical 
facilities, for inclusion in the Veteran's 
VA claims folder.  

5.  Thereafter, schedule the Veteran for a 
VA psychiatric or psychological examination 
to ascertain whether any acquired 
psychiatric disorder or neuropsychological 
sign or symptom is present and its 
relationship to the Veteran's period of 
military service.  In addition, it must be 
determined whether any claimed stressor is 
adequate to support a diagnosis of PTSD and 
whether the Veteran's symptoms are related 
to any such stressor.  The claims folder 
should be made available to and reviewed by 
the VA examiner for use in the study of 
this case and the prepared report of such 
evaluation should indicate whether the 
claims folder was made available and 
reviewed.  

The VA examiner should undertake a review 
of the Veteran's history and current 
complaints, and undertake a comprehensive 
mental status evaluation and any tests 
deemed as necessary.  All pertinent 
diagnoses should be detailed, and if no 
known clinical entity of a psychiatric or 
psychological nature is shown, then the 
examiner is asked to specify the objective 
indicators of the Veteran's 
neuropsychological signs and symptoms.  

The examiner should then offer an opinion 
addressing the following questions:

(a)  Does the Veteran meet the diagnostic 
criteria for PTSD, and, if so, is it at 
least as likely as not (50 percent or 
greater degree of probability) that any 
alleged stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's 
symptoms are related to that claimed 
stressor?  The examiner is also asked to 
address the question of whether it is at 
least as likely as not that any of the 
claimed stressors leading to PTSD, if PTSD 
is diagnosed, are related to the Veteran's 
fear of hostile military or terrorist 
activity.

(b)  Is it at least as likely as not that 
any other diagnosed acquired psychiatric 
disorder had its onset during the Veteran's 
period of military service from October 
1989 to October 1992, or is otherwise 
attributable thereto?

(c)  If no other diagnosed entity is shown, 
is it at least as likely as not that the 
Veteran's signs and symptoms of mental 
distress are attributable to an undiagnosed 
illness of service origin?

The examiner is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended onset date or causal 
relationship; less likely weighs against 
the claim.

A complete rationale for all opinions 
offered should be provided.  If any 
requested opinion cannot be provided 
without resort to speculation that fact and 
the reasons why that is the case should be 
fully set forth within the examination 
report.  In offering such opinions, the VA 
examiner's reference to specific items in 
the clinical record would be of 
considerable assistance.

6.  Afford the Veteran a VA medical 
examination for the purpose of evaluating 
the nature and etiology of his claimed 
headaches.  The claims folder should be 
made available to and reviewed by the VA 
examiner for use in the study of this case 
and the prepared report of such evaluation 
should indicate whether the claims folder 
was made available and reviewed.  Such 
examination should also entail the taking 
of a complete medical history, as well as 
the conduct of a physical examination and 
all diagnostic studies deemed warranted by 
the examiner.  All applicable diagnoses 
should then be set forth.

As well, the VA examiner is asked to offer 
an opinion as to the following:

(a)  Do the Veteran's headaches represent a 
known clinical entity, and, if so, what is 
that entity and is it at least as likely as 
not that it originated during his period of 
military service from October 1989 to 
October 1992 or it otherwise attributable 
thereto?  

(b)  If the Veteran's complaints of 
headaches are not attributable to a known 
clinical entity, is it at least as likely 
as not that such are due to an undiagnosed 
illness of service origin?  If so, the 
examiner should indentify any objective 
indicators of such symptoms.  

The examiner is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended onset date or causal 
relationship; less likely weighs against 
the claim.

A complete rationale for all opinions 
offered should be provided.  If any 
requested opinion cannot be provided 
without resort to speculation that fact and 
the reasons why that is the case should be 
fully set forth within the examination 
report.  In offering such opinions, the VA 
examiner's reference to specific items in 
the clinical record would be of 
considerable assistance.

7.  Lastly, readjudicate the Veteran's 
reopened claim for service connection for 
headaches, to include as due to an 
undiagnosed illness, as well as his 
original claim for service connection for 
an acquired psychiatric disorder, including 
PTSD, to include as secondary to 
undiagnosed illness, on the basis of all 
pertinent evidence on file and all 
applicable law and regulations, including 
the recently revised 3.304(f).  See 75 Fed. 
Reg. 39843 (July 13, 2010).  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claims 
for benefits.  An appropriate period of 
time should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


